DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                            Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 7/20/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/18/2019. 
Status of Application
Claims 1-13 and 18 are still pending. Claims 14-17 have been cancelled. Claims 4-7, 9-11, and 13 have been withdrawn from consideration. Claims 1 and 18 are the independent claims. Claims 1-3, 8, 12, and 18 are being examined. Claims 1-13 and 18 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 6/15/2022.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/15/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 14-17 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim Objection of the Abstract, applicants “Amendment and Remarks” have been fully considered and were persuasive. The Objection of the Abstract has been withdrawn.
With respect to the claim Objection of the Title, applicants “Amendment and Remarks” have been fully considered and were persuasive. The Objection of the Title has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 12, and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gordon et al. (United States Patent Publication 2017/0106876).
With respect to Claim 1:  Gordon discloses “An automatic driving control apparatus for a vehicle, the vehicle having a driving mode that switches between 1. manual driving mode in which a driver manually performs driving operation of the vehicle and 2. an automatic driving mode in which driving operation is performed automatically along a set target traveling route, the automatic driving control apparatus comprising: at least one processor configured to” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090]; 
“monitor the driving operation of the vehicle by the driver while the vehicle travels in the manual driving mode” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090]; 
“evaluate a driving skill of the driver based on the monitored driving operation of the vehicle by the driver” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090]; 
“when an evaluation value of the driving skill of the driver exceeds a threshold, control the driving mode of the vehicle to switch to the automatic driving mode” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090];
“the threshold being set in advance” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090]; 
“wherein prior to evaluating the driving skill of the driver, the at least one processor determines whether the driver has previously driven the vehicle under the automatic driving mode” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090]; 
“and wherein when the at least one processor determines that the driver has previously driven the vehicle under the automatic driving mode the at least one processor skips the evaluation of the driving skill of the driver and proceeds to control the driving mode of the vehicle to switch to the automatic driving mode without performing the evaluation of the driving skill of the driver” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090].
With respect to Claim 2: Gordon discloses “The automatic driving control apparatus according to claim 1, the automatic driving control apparatus further comprising a traveling environment recognizer configured to recognize a traveling environment outside the vehicle” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090]; 
“wherein the at least one processor evaluates the driving skill of the driver on a basis of a behavior of the driver while the vehicle travels in a predetermined range with respect to the traveling environment” [Gordon ¶ 0029, 0039, 0075-0086 and 0089-0090].
With respect to Claim 3: Gordon discloses “The automatic driving control apparatus according to claim 2, wherein the at least one processor calculates the evaluation value to be lower as at least a number of times acceleration/ deceleration of the vehicle exceeds a predetermined threshold increases” [Gordon ¶ 0029, 0039, 0049, 0061, 0067, 0075-0086 and 0089-0090].
With respect to Claim 8: Gordon discloses “The automatic driving control apparatus according to claim 3, wherein the predetermined range is a predetermined distance or a predetermined time” [Gordon ¶ 0029, 0039, 0049, 0061, 0067, 0075-0086 0089-0090, and 0098].
With respect to Claim 12:  Gordon discloses “The automatic driving control apparatus according to claim 3, wherein the automatic driving control apparatus further comprises a driver identification unit configured to identify the driver” []; 
“and wherein when the driver is recognized as being previously identified by the driver identification unit” []; 
“at least one processor evaluates the driving skill of the driver based on i) previously evaluated driving skill of the driver evaluated when the driver was previously identified by the driver identification unit and ii) currently evaluated driving skill of the driver” [Gordon ¶ 0029, 0039, 0049, 0070, 0075-0086 0089-0090, and 0098].
With respect to Claim 18: all limitations have been examined with respect to the apparatus in claim 1. The apparatus taught/disclosed in claim 18 can clearly perform as the apparatus of claim 1. Therefore claim 18 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669